 



Exhibit 10.1
Execution Copy
ELEVENTH AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT
     THIS ELEVENTH AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Amendment”) dated as of March 10, 2008, is by and among COMMERCIAL VEHICLE
GROUP, INC., a Delaware corporation (the “Company”), the SUBSIDIARY BORROWERS
parties hereto, the FOREIGN CURRENCY BORROWERS parties hereto, the BANKS parties
hereto, U.S. BANK NATIONAL ASSOCIATION, a national banking association, one of
the Banks, as administrative agent for the Banks (in such capacity, the “Agent”)
and COMERICA BANK, a Michigan banking corporation, one of the Banks, as
syndication agent for the Banks (in such capacity, the “Syndication Agent”).
     WHEREAS, the Company, the Subsidiary Borrowers, the Foreign Currency
Borrowers, certain Banks, the Agent and the Syndication Agent are parties to a
Revolving Credit and Term Loan Agreement dated as of August 10, 2004 as amended
by a First Amendment to Revolving Credit and Term Loan Agreement dated as of
September 16, 2004, by a Second Amendment to Revolving Credit and Term Loan
Agreement and Amendment to Security Agreement dated as of February 7, 2005, by a
Third Amendment to Revolving Credit and Term Loan Agreement and Amendment to
Security Agreement dated as of June 3, 2005, by a Fourth Amendment to Revolving
Credit and Term Loan Agreement dated as of June 29, 2005, by a Fifth Amendment
to Revolving Credit and Term Loan Agreement dated as of July 12, 2005, by a
Sixth Amendment to Revolving Credit and Term Loan Agreement dated as of
December 29, 2005, by a Waiver and Seventh Amendment to Revolving Credit and
Term Loan Agreement dated as of March 26, 2007, by an Eighth Amendment to
Revolving Credit and Term Loan Agreement dated as of June 26, 2007, by an
Amendment and Waiver Letter dated August 16, 2007 and by a Tenth Amendment to
Revolving Credit and Term Loan Agreement dated as of September 28, 2007 (as
amended, the “Loan Agreement”);
     WHEREAS, the Company has requested that the Banks agree to various
amendments to the Loan Agreement to facilitate future operations, specifically
to allow the formation of certain new Foreign Subsidiaries that will become
Foreign Currency Borrowers, and the Banks are willing to do so on the terms and
subject to the conditions set forth in this Amendment; and
     NOW, THEREFORE, for value received, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Certain Defined Terms. Each capitalized term used herein without being
defined herein that is defined in the Loan Agreement shall have the meaning
given to it therein.
     2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:
     (a) The definition of “Applicable Margin” in Section 1.1 of the Loan
Agreement by replacing the existing table with the table below effective as of
the Eleventh Amendment Effective Date:

 



--------------------------------------------------------------------------------



 



                      Eurocurrency   Prime Rate Total Leverage Ratio   Rate
Advances   Advances
 
               
> 6.00 X
    4.75 %     3.25 %
= 5.00 X to < 6.00 X
    4.25 %     2.75 %
= 4.00 X to < 5.00 X
    3.75 %     2.25 %
= 3.00 X to < 4.00 X
    3.25 %     1.75 %
= 2.50 X to < 3.00 X
    2.75 %     1.50 %
= 2.00 X to < 2.50X
    2.25 %     1.00 %
=1.50 X to < 2.00 X
    2.00 %     0.75 %
< 1.50 X
    1.75 %     0.50 %

     (b) The following definition of “Eleventh Amendment Effective Date” is
added to Section 1.1 of the Loan Agreement in appropriate alphabetical order:
     “Eleventh Amendment Effective Date” means the date upon which all
conditions to effectiveness of that certain Eleventh Amendment to Revolving
Credit and Term Loan Agreement dated as of March 10, 2008, by and among the
Company, the Subsidiary Borrowers parties thereto, the Foreign Currency
Borrowers parties thereto, the Banks parties thereto, U.S. Bank National
Association, a national banking association, one of the Banks, as administrative
agent for the Banks (in such capacity, the “Agent”) and Comerica Bank, a
Michigan banking corporation, one of the Banks, as syndication agent for the
Banks (in such capacity, the “Syndication Agent”) are satisfied.
     (c) The definition of “UK Restructuring Transaction” in Section 1.1 of the
Loan Agreement is amended in its entirety to read as follows:
     “UK Restructuring Transaction”: A series of transactions and Dispositions
whereby, among other things, the Borrower will organize two new Foreign
Subsidiaries, one of which will own all of the ordinary Equity Interests in KAB
Seating Limited and one of which will be a direct Subsidiary of KAB Seating
Limited and which will own the intellectual property previously owned by KAB
Seating Limited, all as further set out in that certain Commercial Vehicle
Group, Inc. UK Uncheck Planning presentation, as prepared by Deloitte
Development LLC and as presented to the Banks prior to the Eleventh Amendment
Effective Date, as such presentation may be updated with the consent

2



--------------------------------------------------------------------------------



 



of the Agent (such consent not to be unreasonably withheld, delayed or
conditioned).
     (d) The definition of “Unused Revolving Commitment” in Section 1.1 of the
Loan Agreement is amended by adding the following to the end thereof:
For the avoidance of doubt, notwithstanding the additions of clauses (iii) and
(iv) to Section 2.1(a) of the Agreement, for purposes of calculating the
Revolving Commitment Fees, the “Unused Revolving Commitment” shall not be
reduced to take into account any possible reduced availability of the Revolving
Commitment as a result of the effects of such clauses.
     (e) Section 2.1(a) of the Loan Agreement is amended by deleting from the
first sentence thereof the last clause (which begins “and provided, further”)
and replacing it with the following:
and provided, further, that no Revolving Loan or any Swing-Line Loan will be
made in any amount which, after giving effect thereto, would cause the Total
Revolving Outstandings to exceed the lesser of (i) the Aggregate Revolving
Commitment Amounts, (ii) the Borrowing Base, (iii) from and after the Eleventh
Amendment Effective Date, $50,000,000, until such time as the Fixed Charge
Coverage Ratio is not less than 1.15 to 1.00 at the end of any fiscal quarter
for the twelve months then ended and the Total Leverage Ratio is at or below
3.50 to 1.00 at the end of the same fiscal quarter for the twelve months then
ended and a working capital collateral audit in form and substance reasonably
satisfactory to the Agent shall have been completed, then at such time and so
long as no Default or Event of Default exists at such time, the $50,000,000
amount shall be increased to $75,000,000 and (iv) from and after the date
following the Eleventh Amendment Effective Date when the amount shall have been
increased to $75,000,000 as described in subsection (iii) above, until such time
as the Fixed Charge Coverage Ratio is not less than 1.25 to 1.00 at the end of
any fiscal quarter for the twelve months then ended and the Total Leverage Ratio
is at or below 3.00 to 1.00 at the end of the same fiscal quarter for the twelve
months then ended, then at such time and so long as no Default or Event of
Default exists at such time, the $75,000,000 amount shall be increased to
$100,000,000.
     (f) Section 6.1(r) of the Loan Agreement is amended in its entirety to read
as follows:
     (r) other Liens not described above securing obligations other than
Indebtedness, provided such Liens do not secure obligations in excess of
$2,000,000 in the aggregate at any one time;
     (g) Section 6.2(b)(iii) of the Loan Agreement is amended in its entirety to
read as follows:
     (iii) the aggregate fair market value of all assets so sold by a Borrower
and its Subsidiaries, together, shall not exceed $3,000,000 in any fiscal year.

3



--------------------------------------------------------------------------------



 



     (h) Section 6.2 of the Loan Agreement is amended by deleting the word “and”
after Section 6.2 (i), deleting the period at the end of Section 6.2 (j) and
inserting a semi-colon in its place followed by the word “and”, and adding the
following new Section 6.2 (k) thereafter:
     (k) Dispositions that are part of the UK Restructuring Transaction.
     (i) Section 6.3 of the Loan Agreement is amended by deleting “and”
immediately prior to clause (ii) thereof and adding the following immediately
after clause (ii):
     “and (iii) the UK Restructuring Transaction”
     (j) Section 6.4(v) of the Loan Agreement is amended in its entirety to read
as follows:
     (v) creation of, and capital contributions to, (i) Domestic Subsidiaries,
provided such Borrower and such Subsidiary shall have complied with the terms of
Section 5.12 to the extent required and (ii) Foreign Subsidiaries, provided that
the capital contributions to Foreign Subsidiaries shall not exceed the sum of
$60,000,000 (plus any return of capital or dividends received by the Company
from Foreign Subsidiaries) during the term of this Agreement; provided further,
that the capital contributions to those Foreign Subsidiaries that are not
Foreign Currency Borrowers after the Eleventh Amendment Effective Date shall not
exceed $15,000,000 (plus any return of capital or dividends received by the
Company from such Foreign Subsidiaries) during the remaining term of this
Agreement; provided also, that for the avoidance of doubt, the calculation of
the outstanding amount of Investments permitted by this subsection shall only be
given effect one time with respect to any Investment contributed to and through
one Subsidiary solely for purposes of consummating an Investment in another
Subsidiary; and provided that the limitations of this subsection shall not apply
to (x) Investments in connection with consummating the UK Restructuring
Transaction, or (y) Investments that are contributed through one or more
Subsidiaries and are immediately thereafter contributed to a Foreign Currency
Borrower (including for the avoidance of doubt a contribution to such Foreign
Currency Borrower).
     (k) A new Section 6.4(y) is added to the Loan Agreement which provides:
     (y) the UK Restructuring Transaction.
     (l) Section 6.5(d) of the Loan Agreement is amended in its entirety to read
as follows:
     (d) Indebtedness not to exceed $4,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by Section 6.1(i);

4



--------------------------------------------------------------------------------



 



     (m) Section 6.5(e) of the Loan Agreement is amended in its entirety to read
as follows:
     (e) (i) unsecured intercompany Indebtedness permitted pursuant to Section
6.4(b) and (ii) unsecured intercompany Indebtedness incurred in connection with
the UK Restructuring Transaction.
     (n) Section 6.5(p) of the Loan Agreement is amended by replacing the
reference to “$1,000,000” with “$2,000,000”.
     (o) Section 6.6 of the Loan Agreement is amended by deleting the word “and”
after Section 6.6 (j), deleting the period at the end of Section 6.6 (k) and
inserting a semi-colon in its place followed by the word “and”, and adding the
following new Section 6.6 (l) thereafter:
     (l) an intellectual property license agreement in favor of KAB Seating
Limited from one of its Subsidiaries as a part of the UK Restructuring
Transaction.
     (p) Section 6.19 Total Leverage Ratio of the Loan Agreement is amended by
deleting the last four subparagraphs thereof and replacing them with the
following:

         
December 31, 2007
    4.75 to 1.00  
 
       
March 31, 2008
    6.10 to 1.00  
 
       
June 30, 2008
    5.65 to 1.00  
 
       
September 30, 2008
    5.15 to 1.00  
 
       
December 31, 2008
    4.75 to 1.00  
 
       
March 31, 2009
    4.50 to 1.00  
 
       
June 30, 2009
    4.00 to 1.00  
 
       
September 30, 2009
    3.50 to 1.00  
 
       
December 31, 2009 and each fiscal quarter end thereafter
    3.00 to 1.00  

     (q) Section 6.20 Fixed Charge Coverage Ratio of the Loan Agreement is
amended by replacing subparagraphs (c), (d) and (e) with the following:
     (c) for the twelve months then ended measured at the end of the fiscal
quarter ending March 31, 2008, to be less than 0.80 to 1.00;
     (d) for the twelve months then ended measured at the end of the fiscal
quarter ending June 30, 2008, to be less than 0.85 to 1.00;

5



--------------------------------------------------------------------------------



 



     (e) for the twelve months then ended measured at the end of the fiscal
quarters ending September 30, 2008, December 31, 2008 and March 31, 2009, to be
less than 0.90 to 1.00;
     (f) for the twelve months then ended measured at the end of the fiscal
quarter ending June 30, 2009, to be less than 1.00 to 1.00;
     (g) for the twelve months then ended measured at the end of the fiscal
quarter ending September 30, 2009, to be less than 1.15 to 1.0; and
     (h) for the twelve months then ended measured at the end of the fiscal
quarters ending December 31, 2009 and thereafter to be less than 1.25 to 1.00.
     (r) Section 6.21 Interest Coverage Ratio of the Loan Agreement is amended
by replacing subparagraph (b) with the following:
     (b) for the twelve months then ended measured at the end of the fiscal
quarters pending December 31, 2005 through December 31, 2007, to be less than
2.50 to 1.00;
     (c) for the twelve months then ended measured at the end of the fiscal
quarter ending March 31, 2008, to be less than 2.00 to 1.00;
     (d) for the twelve months then ended measured at the end of the fiscal
quarters ending June 30, 2008 and September 30, 2008, to be less than 2.25 to
1.00; and
     (e) for the twelve months then ended measured at the end of the fiscal
quarters ending December 31, 2008 through December 31, 2009 and thereafter, to
be less than 2.50 to 1.00.
     3. Waivers. Effective as of the Eleventh Amendment Effective Date (as
defined herein), in accordance with Section 10.5 of the Credit Agreement, the
Agents and the Required Banks hereby waive (i) any Defaults and Event of Default
that would otherwise arise under Section 7.1 of the Credit Agreement as a result
of the Borrowers’ failure to provide proper notice to the Agent pursuant to
Section 9 of the Security Agreement that the chief executive office and/or
principal place of business of the Company and each Subsidiary Borrower and/or
Grantor under the Security Agreement was moved effective as of January 28, 2008
to 7800 Walton Parkway, New Albany, Ohio 43054 and (ii) any additional Defaults
or Events of Default that have occurred as a consequence of such failure
(including, without limitation (x) any breach in representations and warranties,
(y) the continuation or conversion of a Eurocurrency Rate Advance during a
Default or Event of Default and (z) failure to provide any notice of Default or
Event of Default as required by the Loan Documents).
     4. Conditions to Effectiveness of this Amendment. This Amendment shall be
effective as of the date set forth above (the “Effective Date”), once the Agent
has received sufficient counterparts of this Amendment as required by the Agent,
duly executed by the Borrowers and the Required Banks, together with an
amendment fee in the amount of $200,000 to be shared by

6



--------------------------------------------------------------------------------



 



the Banks pro rata in proportion to their Revolving Commitments and a fee to the
Agent as described in a separate fee letter of even date herewith and the
following conditions are satisfied or waived:
     (a) After giving effect to this Amendment, the representations and
warranties of the Borrowers in Article IV of the Loan Agreement and Section 7 of
the Security Agreement shall be true and correct in all material respects as
though made on the date hereof, except to the extent such representations and
warranties by their terms are made as of a specific date and except for changes
that are permitted by the terms of the Loan Agreement.
     (b) After giving effect to this Amendment, no Event of Default and no
Default shall have occurred and be continuing.
     5. Conditions Subsequent. The Agent shall have received from the Borrower
in form and substance reasonably satisfactory to the Agent the following (and
the failure of the Borrower to provide the same shall be an Event of Default
under the Loan Agreement):
     (a) Within 60 days after the Effective Date (or a later date as agreed by
the Agent):
     (i) a pledge agreement governed by Luxembourg law whereby the Company and
CVG European Holdings, LLC each pledges to the Agent for the benefit of the
Banks not less than 65% of its owned shares of CVG Global S.a.r.l., together
with an opinion of Luxembourg counsel to the Company and CVG European Holdings,
LLC; and
     (ii) a pledge agreement governed by Bermuda law whereby the Company and CVG
European Holdings, LLC each pledges to the Agent for the benefit of the Banks
not less than 65% of its owned interests of CVG International LP, together with
an opinion of counsel to the Company and CVG European Holdings, LLC.
     (b) Within 14 days after the consummation of the UK Restructuring
Transaction (or a later date as agreed by the Agent):
     (i) A joinder agreement or assumption letter from each of the new Foreign
Subsidiaries organized as a part of the UK Restructuring Transaction pursuant to
which each of such Foreign Subsidiaries becomes a Foreign Currency Borrower
under the Loan Agreement.
     (ii) A Guarantee and Debenture (or a joinder agreement) in form and
substance reasonably satisfactory to the Agent duly executed by each of the new
Foreign Subsidiaries organized as a part of the UK Restructuring Transaction
guaranteeing payment of, and providing collateral for, the Foreign Currency
Obligations under the Loan Agreement upon substantially the same terms and
conditions as the other Foreign Currency Borrowers under the Loan Agreement.

7



--------------------------------------------------------------------------------



 



     (iii) A certificate of the Secretary or Assistant Secretary (or other
appropriate officer or director) of each of the new Foreign Subsidiaries dated
appropriately and certifying as to the following:
     A. A true and accurate copy of the corporate resolutions (or the
equivalent) of each such new Foreign Currency Borrower authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
contemplated hereby and thereby;
     B. The incumbency, names, titles and signatures of the officers or
directors of each such new Foreign Currency Borrower authorized to execute the
Loan Documents to which such new Foreign Currency Borrower is a party and to
request Advances;
     C. A true and accurate copy of the certificate of incorporation (or the
equivalent) of such new Foreign Currency Borrower with all amendments thereto,
certified by the appropriate governmental official of the jurisdiction of its
incorporation as of a date not more than 30 days prior to the date of the
Secretary or Assistant Secretary’s certificate;
     D. A true and accurate copy of the bylaws (or other constitutive documents)
for such new Foreign Currency Borrower; and
     E. A certificate of good standing (or equivalent certificate) for each such
new Foreign Currency Borrower issued by the jurisdiction of its organization
certified by the appropriate governmental official as of a date not more than
30 days prior to the date of the Secretary or Assistant Secretary’s certificate.
     (iv) An opinion of English counsel with respect to each new Foreign
Subsidiary covering the matters set forth in Exhibit 3.1(A) of the Loan
Agreement (which counsel shall be Dorsey & Whitney LLP).
     6. Acknowledgments. The Borrowers and the Banks acknowledge that, as
amended hereby, the Loan Agreement remains in full force and effect with respect
to the Borrowers and the Banks, and that each reference to the Loan Agreement in
the Loan Documents shall refer to the Loan Agreement, as amended hereby. The
Borrowers confirm and acknowledge that they will continue to comply with the
covenants set out in the Loan Agreement and the other Loan Documents, as amended
hereby, and that after giving effect to this Amendment their representations and
warranties set out in the Loan Agreement and the other Loan Documents, as
amended hereby, are true and correct in all material respects as of the date of
this Amendment, except to the extent such representations and warranties by
their terms are made as of a specific date and except for changes that are
permitted by the terms of the Loan Agreement (as amended hereby). The Borrowers
represent and warrant that (i) the execution, delivery and performance of this
Amendment and is within their corporate powers and have been duly authorized by
all necessary corporate action; (ii) this Amendment has been duly executed and
delivered by the Borrowers and constitute the legal, valid and binding
obligations of the Borrowers, enforceable

8



--------------------------------------------------------------------------------



 



against the Borrowers in accordance with their terms (subject to limitations as
to enforceability which might result from bankruptcy, insolvency, or other
similar laws affecting creditors’ rights generally and general principles of
equity); and (iii) after giving effect to this Amendment no Events of Default or
Default exist and are continuing.
     7. General.
     (a) The Company agrees to reimburse the Agent and the Syndication Agent
within 10 days of demand for all reasonable out-of-pocket expenses paid or
incurred by the Agent and the Syndication Agent including filing and recording
costs and fees and expenses of outside counsel to the Agent and outside counsel
to the Syndication Agent (determined on the basis of such counsels’ generally
applicable rates, which may be higher than the rates such counsel charges the
Agent or the Syndication Agent in certain matters) in the preparation,
negotiation and execution of this Amendment and any documents related thereto
(collectively, the “Amendment Documents”), and to pay and save the Banks
harmless from all liability for any stamp or other taxes which may be payable
with respect to the execution or delivery of this Amendment and the Amendment
Documents, which obligations of the Company shall survive any termination of the
Loan Agreement.
     (b) This Amendment may be executed in as many counterparts (including via
facsimile or electronic PDF transmission) as may be deemed necessary or
convenient, and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument.
     (c) Any provision of this Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provisions in any
other jurisdiction.
     (d) The validity, construction and enforceability of this Amendment shall
be governed by the internal laws of the State of New York, without giving effect
to conflict of laws principles thereof, but giving effect to federal laws of the
United States applicable to national banks.
     (e) This Amendment and the Amendment Documents shall be binding upon the
Borrowers, the Banks, the Agent, the Syndication Agent and their respective
permitted successors and assigns, and shall inure to the benefit of the
Borrowers, the Banks, the Agent, the Syndication Agent and the successors and
permitted assigns of the Banks, the Agent and the Syndication Agent.
[the remainder of this page intentionally left blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Eleventh Amendment
to be executed as of the day and year first above written.

            COMMERCIAL VEHICLE GROUP, INC.
      By   /s/ Chad M. Utrup         Title  CFO           

Address:
7800 Walton Parkway
New Albany, Ohio 43054
Fax: (614) 289-5371
Attention: Jeff Vogel

            SPRAGUE DEVICES, INC. (formerly COMMERCIAL VEHICLE SYSTEMS, INC.)
      By   /s/ Chad M. Utrup         Title  CFO                NATIONAL SEATING
COMPANY
      By   /s/ Chad M. Utrup         Title  CFO                TRIM SYSTEMS
OPERATING CORP.
      By   /s/ Chad M. Utrup         Title  CFO                CVS HOLDINGS,
INC.
      By   /s/ Chad M. Utrup         Title  CFO   

[Signature Page 1 to Eleventh Amendment]

 



--------------------------------------------------------------------------------



 



            TRIM SYSTEMS, INC.
      By   /s/ Chad M. Utrup         Title  CFO                MAYFLOWER VEHICLE
SYSTEMS, LLC
      By   /s/ Chad M. Utrup         Title  CFO                CVG MANAGEMENT
CORPORATION
      By   /s/ Chad M. Utrup         Title  CFO                MONONA
CORPORATION
      By   /s/ Chad M. Utrup         Title  CFO                MONONA WIRE
CORPORATION
      By   /s/ Chad M. Utrup         Title  CFO                MONONA
(MEXICO) HOLDINGS, LLC
      By   /s/ Chad M. Utrup         Title  CFO   

[Signature Page 2 to Eleventh Amendment]

 



--------------------------------------------------------------------------------



 



            CABARRUS PLASTICS, INC.
      By   /s/ Chad M. Utrup         Title  CFO                CVG OREGON, LLC
CVG EUROPEAN HOLDINGS, LLC
      By   /s/ Chad M. Utrup         Title  CFO   

[Signature Page 3 to Eleventh Amendment]

 



--------------------------------------------------------------------------------



 



            FOREIGN CURRENCY BORROWERS:

COMMERCIAL VEHICLE SYSTEMS LIMITED
      By   /s/ Chad M. Utrup         Title  CFO/Director                KAB
SEATING LIMITED
      By   /s/ Chad M. Utrup         Title  CFO/Director                BOSTROM
LIMITED
      By   /s/ Chad M. Utrup         Title  CFO/Director                BOSTROM
INTERNATIONAL LIMITED
      By   /s/ Chad M. Utrup         Title  CFO/Director     

CVS HOLDINGS LIMITED
      By   /s/ Chad M. Utrup         Title  CFO/Director   

[Signature Page 4 to Eleventh Amendment]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By   /s/ Richard A. Clemmerson         Title  Assistant Vice President   
    In its individual corporate capacity and as Agent
Address:
800 Nicollet Mall
Minneapolis, MN 55402
Fax: 612-303-2258
Attention: Richard A. Clemmerson
   

[Signature Page 5 to Eleventh Amendment]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK
      By   /s/ [Illegible]         Title  Vice President        Address:
Comerica Tower
500 Woodward Avenue
Detroit, Michigan 48226
Fax: 313-222-3389
Attention: Timothy J. Campbell
   

[Signature Page 6 to Eleventh Amendment]

 



--------------------------------------------------------------------------------



 



            ASSOCIATED BANK, N.A.
      By   /s/ [Illegible]         Title  AVP        Address:
401 E. Kilbourn Avenue
Suite 400
Milwaukee, WI 53202
Fax: 414-283-2300
Attention: Viktor Gottlieb
E-mail: Viktor.Gottlieb@associatedbank.com
   

[Signature Page 7 to Eleventh Amendment]

 



--------------------------------------------------------------------------------



 



            CITIZENS BANK OF PENNSYLVANIA
      By   /s/ Clifford A. Mull         Title  Vice President        Address:
525 William Penn Place
Room 2910
Pittsburgh, PA 15219-1729
Fax: 412-552-6306
Attention: Clifford A. Mull
E-mail: Clifford.Mull@citzensbank.com
   

[Signature Page 8 to Eleventh Amendment]

 



--------------------------------------------------------------------------------



 



            NATIONAL CITY BANK
      By   /s/ Kirk M. Mader         Title  Vice President        Address:
One East Fourth Street; Locator 25-C211A
Cincinnati, OH 45202
Fax: 513-455-9722
Attention: Kirk M. Mader
E-mail: kirk.mader@nationalcity.com
   

[Signature Page 9 to Eleventh Amendment]

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK
      By   /s/ William Humphries         Title  Managing Director       
Address:
303 Peachtree Street
10th Floor, MC 1928
Atlanta, GA 30308
Fax: 404-658-5989
Attention: William Humphries, Managing Director
E-mail: William.Humphries@suntrust.com
   

[Signature Page 10 to Eleventh Amendment]

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION
      By   /s/ C. Randell Kron         Title  Vice President        Address:
201 East Fifth Street
Cincinnati, OH 45202
Fax: 513-651-8951
Attention: Charles Kron
E-Mail: charles.kron@pncbank.com
   

[Signature Page 11 to Eleventh Amendment]

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION
      By   /s/ Roger D. Campbell         Title  Senior Vice President       
Address:
88 East Broad Street, 2nd Floor
Columbus, Ohio 43215
Fax: 614-460-3469
Attention: Roger D. Campbell
e-mail: Roger_campbell@keybank.com
   

[Signature Page 12 to Eleventh Amendment]

 



--------------------------------------------------------------------------------



 



            LASALLE BANK NATIONAL ASSOCIATION
      By   /s/ Steven P. Shepard         Title  SVP        Address:
LaSalle Bank N.A.
One Columbus
10 W. Broad St., Suite 2250
Columbus, OH 43215-3418
Attention: Steven P. Shepard, Senior V.P.
Fax: 614-225-1631
   

[Signature Page 13 to Eleventh Amendment]

 